DETAILED ACTION

This Office Action is a response to an application filed on 09/30/2020, in which claims 1-2 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Co-pending application No. 17/039,939 in view of Rusanovskyy (US 2014/0314147 A1).
Instant # 17/039,879
Co-pending # 17/039,939
1. A video processing method comprising:
1. A video image processing method comprising:
in response to a size of a coding unit being not smaller than 8x8, performing processing including:

dividing the coding unit into several sub-blocks each having a fixed size of 8x8; 
dividing a coding unit into one or more sub-blocks;

constructing a first motion vector candidate list and a second motion vector candidate list, the first motion vector candidate list including a motion vector of one of the one or more sub-blocks of the coding unit, and the second motion vector candidate list 

performing prediction for the coding unit according to the first motion vector candidate list and the second motion vector candidate list;

wherein constructing the first motion vector candidate list includes: 
scanning a left neighboring block of the coding unit and:
scanning a left neighboring block of the coding unit and:
in response to a reference frame pointed to by a motion vector of the left neighboring block being same as a co-located reference image of the coding unit, determining the motion vector of the left neighboring block as a reference motion vector of the coding unit; and
in response to a reference frame pointed to by a motion vector of the left neighboring block being same as a co-located reference image of the coding unit, determining the motion vector of the left neighboring block as a reference motion vector of the coding unit; and
in response to the reference frame pointed to by the motion vector of the left neighboring block being different from the co-located reference image of the coding unit, determining a default value (0, 0) as the reference motion vector of the coding unit;
in response to the reference frame pointed to by the motion vector of the left neighboring block being different from the co-located reference image of the coding unit, determining a default value (0, 0) as the reference motion vector of the coding unit;
determining a related reference block of one of the sub-blocks of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit;
determining a related reference block of the one of the one or more sub-blocks of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit;
in response to a motion vector of the related reference block of the one of the sub-blocks pointing to a short-term reference image:
in response to a motion vector of the related reference block of the one of the one or more sub-blocks pointing to a short-term reference image:

determining a scaling factor of the motion vector of the related reference block of the one of the one or more sub-blocks according to:
a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the sub-blocks and the co-located reference image of the coding unit, and	
a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the one or more sub-blocks and the co-located reference image of the coding unit, and
a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; 
a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; and 
scaling the motion vector of the related reference block of the one of the sub-blocks using the scaling factor; and
scaling the motion vector of the related reference block of the one of the one or more sub-blocks using the scaling factor;
determining motion information of the one of the sub-blocks according to the motion vector after being scaled;

in response to the motion vector of the related reference block of the one of the sub-blocks pointing to a long-term reference image:
in response to the motion vector of the related reference block of the one of the one or more sub-blocks pointing to a long-term reference image:
setting the scaling factor of the motion vector of the related reference block of the one of the sub-blocks to 1;
setting the scaling factor of the motion vector of the related reference block of the one of the one or more sub-blocks to 1; and
scaling the motion vector of the related reference block of the one of the sub-blocks using the scaling factor; and
scaling the motion vector of the related reference block of the one of the one or more sub-blocks using the scaling factor; and
determining the motion information of the one of the sub-blocks according to the motion vector after being scaled; and
adding the motion vector of the related reference block of the one of the one or more sub-blocks after being scaled into the first motion vector candidate list.
performing prediction for the coding unit according to the motion information of the one of the sub-blocks; and

in response to the size of the coding unit being smaller than 8x8, skipping the processing.


Co-pending application No. 17/039,939 does not disclose: in response to a size of a coding unit being not smaller than 8x8, performing processing including: dividing the coding unit into several sub-blocks each having a fixed size of 8x8; performing prediction for the coding unit according to the motion information of the one of the sub-blocks; and in response to the size of the coding unit being smaller than 8x8, skipping the processing.
However, Rusanovskyy from the same or similar endeavor discloses: 
in response to a size of a coding unit being not smaller than 8x8 (see Rusanovskyy, paragraph 407), performing processing including: 
dividing the coding unit into several sub-blocks each having a fixed size of 8x8 (see Rusanovskyy, paragraph 407); 
performing prediction for the coding unit according to the motion information of the one of the sub-blocks (see Rusanovskyy, Fig. 11, step 1140 and 1145); and 
in response to the size of the coding unit being smaller than 8x8, skipping the processing (see Rusanovskyy, paragraph 407).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “in response to a size of a coding unit being not smaller than 8x8, performing processing including: dividing the  (see Rusanovskyy, paragraph 47).

Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of Co-pending application No. 17/039,939 in view of Rusanovskyy (US 2014/0314147 A1) for the same rational shown above.

Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of Co-pending application No. 17/039,862 in view of Rusanovskyy (US 2014/0314147 A1) for the same rational shown above.

Allowable Subject Matter

Claims 1-2 would be allowable over prior art upon overcoming Double Patenting rejection of the independent claims.

Conclusion


Chen (US 2014/0016701 A1)
Rath (US 2020/0029092 A1)
Han (US 2016/0330472 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARYAM A NASRI/Primary Examiner, Art Unit 2483